■ Barrett, J.:
While fully concurring in the opinion of Mr. Justice Williams, I desire to add some considerations upon one branch of the case, namely, the original admission and subsequent retention of complainant’s testimony as to the defendant’s previous acts of criminality. In the O’Sullivan case the court held that the complainant could corroborate herself as to the main facts, by her own testimony as to preceding facts, either showing intent or guilty consummation. The reasoning was, that as witnesses other than the complainant could have testified to such preceding facts tending to corroborate her, so might she. We must not question the rule thus laid down. A distinction is, however, suggested between that case and the present, in the intimation there that the jirevious acts must not be too far distant. But whether they are too far distant depends upon the continuity of the chain of evidence.. The question must always be whether the links are broken, or whether they form part of one continuous chain. Here the testimony as to past acts went to show an unvarying purpose throughout upon the defendant’s part, and its competency under the general rule laid down in the O’Sullivan, case never failed at any point. The same rule applies upon indictments for the lesser- offense — that is, where force is not used. The cases cited by Mr. Justice Williams amply support his conclusion that the testimony was competent under the second degree count. In some of the cases previous acts of loose conduct were admitted, not only to support circumstantial evidence of guilt (as to which the logic of the rule is clear), but to corroborate the direct testimony of one of the guilty parties. If admissible at all for the latter purpose, then, under the O’Sullivan case, even the complainant is a competent witness thus to corroborate herself.
But, even if the testimony Were inadmissible, the defendant was not prejudiced by its retention after the district attorney elected to proceed solely upon the second degree count. Indeed, it may fairly *475be inferred that it was advisedly permitted to remain in the case. The defendant was represented by competent counsel, who moved to strike out the girl’s complaint made to her mother after the act specified in the second ■ degree count of the indictment. But he made no such motion with regard to these previous acts of criminality. Why did he make the motion in the one case and not in the other ? Presumably because he deemed the testimony prejudicial to the defendant in the one case, but not in the other; because, as to.the previous acts, he deemed the girl’s story to be so incredible — at least in some of its aspects — as to furnish a strong argument against crediting her upon the crucial fact in issue. The learned counsel probably believed, and with reason, that the girl’s-improbable story as to continuous outrages and outcries for nearly two years prior to her final complaint would tend to weaken her credibility as to the particular charge finally in issue, rather than to-corroborate her as to such charge. , At all events, we cannot assume-that, while he was vigilant in the one case he was neglectful in the other, especially as there was the good reason, which we have pointed out, for not moving to strike out the testimony in question when he failed to do so.
I have nothing to add to the other questions discussed by Mr. Justice Williams, and I unreservedly concur in his opinion that the judgment should be affirmed.
Judgment affirmed.